DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 49-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made of Product Invention I, Species A, without traverse in the reply filed on 12/5/2020.

Claim Objections
Claim 42 is objected to because of the following informalities:  claim 42 ends with a comma rather than a period.  Each claim must consist of a single sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 41-45, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (JP2006282685:  see attached Global Dossier translation) in view of Shimada (JP2009084403:  see attached Global Dossier translation).

a porous support structure (14, para. [0007]:  base body) including a glass mesh layer (para. [0007]:  woven glass fibers 12); and 
a cured mixture (para. [0008]:  phosphor/liquid dried after deposited and filled onto base body 14) including wavelength converting particles (18, para. [0008]:  phosphor) and a binder (para. [0008]:  resin phosphor dispersion liquid), the cured mixture filling the porous support structure (para. [0008]:  phosphor in space between fibers by appropriate selection of phosphor dispersion liquid and drying conditions).
Wakatsuki appears not to explicitly disclose that the wavelength converting layer comprises stacked mesh layers.
Shimada discloses in Fig. 2, a wavelength converting layer (10, para. [0018]) comprising a fabric mesh (14) of stacked glass fibers (para. [0023]) having voids (16, Fig. 3, para. [0018]) filled with cured silicone resin binder (para. [0031]) containing phosphor particles (18, para. [0020]). Shimada further discloses that the fabric may be a woven fabric (para. [0034]) maintaining a high surface area to volume ratio, and that the thickness of the fabric is adjusted to increase the total fiber surface area (para. [0018]) to increase the total amount of phosphor and the converted light brightness (para. [0006-0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stack the woven glass fiber mesh of Wakatsuki as in Shimada to increase the total layer thickness and retained amount of wavelength converting phosphor in the silicone resin binder to increase the total converted light brightness.  In so doing, the wavelength converting layer comprises stacked mesh layers.
Regarding claim 23, Wakatsuki as combined discloses that the binder includes a silicone (Shimada, para. [0031]).
Regarding claim 24, Wakatsuki as combined discloses that the stacked mesh layers include woven support material (Wakatsuki para. [0007]; Shimada, para. [0034]).

Regarding claim 41, Wakatsuki discloses that the wavelength converting particles include phosphor particles (18, para. [0008]:  particles of phosphor)).
Regarding claim 42, Wakatsuki discloses in Fig. 1, a wavelength converting layer (10, para. [0007]) comprising:  
a porous support structure (14, para. [0007]:  base body) including a glass mesh layer (para. [0007]:  woven glass fibers 12); and 
a cured mixture (para. [0008]:  phosphor/liquid dried after deposited and filled onto base body 14) including wavelength converting particles (18, para. [0008]:  phosphor) and a binder (para. [0008]:  resin phosphor dispersion liquid), the cured mixture filling the porous support structure (para. [0008]:  phosphor in space between fibers by appropriate selection of phosphor dispersion liquid and drying conditions), the wavelength converting layer configured to absorb first light at a first wavelength, and to emit second light at a second wavelength different from the first wavelength (para. [0009]).
Wakatsuki appears not to explicitly disclose that the wavelength converting layer comprises stacked mesh layers; and a semiconductor active layer emitting the first light, the wavelength converting layer positioned and arranged to absorb the first light.
Shimada discloses in Fig. 2, a wavelength converting layer (10, para. [0018]) comprising a fabric mesh (14) of stacked glass fibers (para. [0023]) having voids (16, Fig. 3, para. [0018]) filled with cured silicone resin binder (para. [0031]) containing phosphor particles (18, para. [0020]). Shimada further discloses that the fabric may be a woven fabric (para. [0034]) maintaining a high surface area to volume ratio, and that the thickness of the fabric is adjusted to increase the total fiber surface area (para. [0018]) to increase the total amount of phosphor and the converted light brightness (para. [0006-0007]). Shimada further discloses in Fig. 7, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stack the woven glass fiber mesh of Wakatsuki as in Shimada to increase the total layer thickness and retained amount of wavelength converting phosphor in the silicone resin binder to increase the total converted light brightness; and to provide the LED so as to effect the light conversion.  In so doing, the wavelength converting layer comprises stacked mesh layers; and there is a semiconductor active layer emitting the first light, the wavelength converting layer positioned and arranged to absorb the first light. 
Regarding claim 43, Wakatsuki as combined discloses that the binder includes a silicone (Shimada, para. [0031]).
Regarding claim 44, Wakatsuki as combined discloses that the stacked mesh layers include woven support material (Wakatsuki para. [0007]; Shimada, para. [0034]).
Regarding claim 45, Wakatsuki as combined discloses that a first woven support material includes fibers or strings that extend across substantially 100% of a transverse dimension of the stacked mesh layers (Wakatsuki Fig. 1, para. [0007]).
Regarding claim 48, Wakatsuki discloses that the wavelength converting particles include phosphor particles (18, para. [0008]:  particles of phosphor).
Claims 26 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki in view of Shimada, and further in view of Baike (US PGPub 2018/0033929).
Regarding claim 26, Wakatsuki as combined appears not to explicitly disclose that the binder includes one or more fillers configured to increase a refractive index.
Baike discloses a wavelength conversion layer comprising a fluorescent material in a binder (para. [0080]:  binder such as silicone resin) and including a filler with an arbitrarily adjustable refractive index (para. [0100]). Baike further discloses that the refractive index of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include filler in the binder to increase a refractive index as in Baike, in Wakatsuki as combined, to improve light extraction efficiency.  In so doing, the binder includes one or more fillers configured to increase a refractive index.
Regarding claim 46, Wakatsuki as combined appears not to explicitly disclose that the binder includes one or more fillers configured to increase a refractive index.
Baike discloses a wavelength conversion layer comprising a fluorescent material in a binder (para. [0080]:  binder such as silicone resin) and including a filler with an arbitrarily adjustable refractive index (para. [0100]). Baike further discloses that the refractive index of the wavelength material is adjusted relative adjacent layer, e.g. made larger than the index in the light extraction direction, to improve light extraction efficiency (para. [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include filler in the binder to increase a refractive index as in Baike, in Wakatsuki as combined, to improve light extraction efficiency.  In so doing, the binder includes one or more fillers configured to increase a refractive index.
Claims 27 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki in view of Shimada, and further in view of Oraw (US PGPub 2014/0306244).
Regarding claim 27, Wakatsuki as combined appears not to explicitly disclose that the wavelength converting particles include pre-formed ceramic phosphor. 
The prior art however well recognized that ceramic phosphor particles are suitable for use as wavelength converting particles included in a wavelength converting layer.  See, for example, Oraw which discloses a wavelength converting layer comprising ceramic phosphor particles in a silicone binder (para. [0004]).
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of The Examiner notes that the inclusion of the ceramic phosphor particles in the silicone binder implies that the ceramic phosphor particles are “pre-formed”; and in any case it is unclear what physical property the language “pre-formed” imposes over ceramic phosphor wavelength converting particles included in any wavelength converting layer.
Regarding claim 47, Wakatsuki as combined appears not to explicitly disclose that the wavelength converting particles include pre-formed ceramic phosphor. 
The prior art however well recognized that ceramic phosphor particles are suitable for use as wavelength converting particles included in a wavelength converting layer.  See, for example, Oraw which discloses a wavelength converting layer comprising ceramic phosphor particles in a silicone binder (para. [0004]).
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have used ceramic phosphor particles for its art recognized suitability as wavelength converting particles in a wavelength converting layer.  The Examiner notes that the inclusion of the ceramic phosphor particles in the silicone binder implies that the ceramic phosphor particles are “pre-formed”; and in any case it is unclear what physical property the language “pre-formed” imposes over ceramic phosphor wavelength converting particles included in any wavelength converting layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891         

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891